Citation Nr: 0906349	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-13 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for pharyngeal cancer 
with resultant feeding tube and difficulty swallowing and 
eating due to Agent Orange exposure.

2.  Entitlement to service connection for loss of teeth 
secondary to pharyngeal cancer with resultant feeding tube 
and difficulty swallowing and eating.

3.  Entitlement to service connection for a respiratory 
disorder to include pneumonia secondary to pharyngeal cancer 
with resultant feeding tube and difficulty swallowing and 
eating.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In October 2008, the Board requested an opinion from the 
Veterans Health Administration (VHA) of VA.  A response was 
received in December 2008.  The Veteran and his 
representative were provided with a copy of the medical 
opinion.  The Veteran or his representative did not respond 
to letter within the 60-day time limit.  Accordingly, these 
issues are before the Board for appellate review.  See 38. 
C.F.R. § 20.903.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and the 
medical evidence of record shows that the Veteran is 
currently diagnosed with pharyngeal cancer; however, 
pharyngeal cancer is not a disease associated with exposure 
to certain herbicide agents as enumerated under 38 C.F.R. § 
3.309(e).

2.  The competent medical evidence of record does not 
indicate that the Veteran's pharyngeal cancer is related to 
military service. 

3.  The evidence shows that the Veteran's tooth loss is not 
caused by or aggravated by a service-connected disability.

4.  The evidence shows that the Veteran's respiratory 
disorder to include pneumonia is not caused by or aggravated 
by a service-connected disability


CONCLUSIONS OF LAW

1.  Pharyngeal cancer was not incurred in or aggravated 
during active service, nor may it be presumed to have been 
incurred therein.  28 U.S.C.A. §§ 1110, 1112, 1131, (West 
2002); 38 C.F.R §§ 3.303, 3.307, 3.309, (2008).  

2.  Loss of teeth is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008). 

3.  A respiratory disorder to include pneumonia is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An August 2005 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claims for service 
connection for cancer of the throat (to include difficulty 
swallowing and inability to eat food through the mouth 
requiring a feeding tube), loss of all teeth secondary to 
cancer of the throat and a lung condition secondary to cancer 
of the throat.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.  The notice 
provided did not address either the rating criteria or the 
effective date provisions that are pertinent to the Veteran's 
claim, however, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to his service connection 
claims on appeal.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim.  The RO associated the 
Veteran's service treatment records and VA treatment records 
with the claims file.  The Board also provided the Veteran 
with a VHA medical advisory opinion in October 2008.  This 
report is associated with the record and have been considered 
in adjudicating this claim.  The Veteran also submitted 
statements in support of his claim and a private medical 
opinion.  Significantly, the Veteran has not identified, and 
the record does not otherwise indicate, any existing, 
pertinent evidence that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration. 

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Merits of the Claims for Service Connection 

Pharyngeal Cancer

The Veteran filed a claim for pharyngeal cancer in June 2005.  
The Veteran contends that his pharyngeal cancer is a result 
of exposure to herbicides.  The RO denied the claim.  The 
Veteran appeals this decision.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, to include malignant tumors, 
which are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In assessing the Veteran's service connection claim for 
pharyngeal cancer, the Board must determine whether the 
Veteran has a current disability.  The Veteran was diagnosed 
with squamous cell carcinoma of the base of the tongue in 
November 1996.  Thus, the Board finds that the Veteran has a 
current disability.  

The Veteran must show the following in order to establish 
presumptive service connection for a disease associated with 
exposure to certain herbicide agents: (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specific time period prescribed in 
§ 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The Veteran's service medical records indicate that the 
Veteran served in the Republic of Vietnam from 1971 to 1972.  
This is sufficient evidence of service in the Republic of 
Vietnam during the applicable presumptive period, therefore 
exposure to an herbicide agent is conceded.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Even though the 
Veteran was an herbicide-exposed Veteran, squamous cell 
carcinoma of the base of tongue is not among the statutorily 
enumerated diseases, set forth above, for which presumptive 
service connection is available for veterans exposed to 
herbicide agents during active service.  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The Board 
must not only determine whether the Veteran has a disability 
which is recognized by VA as being etiologically related to 
exposure to herbicides, but must also determine whether his 
disability is otherwise the result of active service.  Thus, 
the fact that the Veteran may not meet the requirements of a 
presumptive regulation does not preclude him from 
establishing, in the alternative, service connection by way 
of proof of actual direct causation.

In this case, the competent medical evidence of record does 
not show that a malignant tumor arose during military service 
or within one year of separation from active service.  The 
evidence reveals that the Veteran was first diagnosed with a 
malignant tumor in November 1996, approximately 7 years after 
service.  Therefore, presumptive service connection for a 
chronic disease is not warranted.  See 38 C.F.R. 
§§3.307(a)(3), 3.309(a).

As there is no evidence of pharyngeal cancer shown in service 
or manifested to a degree of 10 percent or more within the 
one-year presumptive period from service discharge, the 
threshold question is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current pharyngeal cancer and his active service.  

The Board observes that the record contains conflicting 
medical opinions on the etiology of the Veteran's cancer.  
The Veteran submitted a letter from a private physician 
stating that the physician believes that the Veteran's cancer 
and the complications from treatment of the cancer including 
loss of teeth, a swallowing disorder and aspiration pneumonia 
are related to his herbicide exposure.  The physician did not 
indicate whether he reviewed the record and he did not 
provide a rationale for his opinion.  Accordingly, the Board 
sought a VHA medical advisory opinion in October 2008.  The 
VHA medical expert reviewed the claims file and discussed the 
Veteran's history of squamous cell carcinoma.  The medical 
expert noted that that Agent Orange or dioxin exposure has 
been linked to several malignancies, which can involve the 
head and neck region.  Squamous cell carcinoma of the larynx 
has been linked to dioxin toxicity, but similar malignancies 
involving the base of tongue, as in this case, have not.  The 
medical expert provided the opinion that based on the medical 
evidence in the claims file and the fact that studies have 
not linked squamous cell carcinoma of the base of tongue to 
Agent Orange exposure; he did not believe that the Veteran's 
tongue cancer is likely to be related to Agent Orange 
exposure.  

As the record contains conflicting medical opinions on the 
etiology of the Veteran's pharyngeal cancer, the Board must 
weigh the probative value of these opinions.  The probative 
value of a medical opinion is based on the physician's 
personal examination of the patient, his knowledge and skill 
in analyzing the data, and the medical conclusion that he 
reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The credibility and weight to be attached to an opinion is 
within the province of the Board as an adjudicator.  See 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993).  

The Board notes that the Veteran's private physician did not 
indicate whether the claims file or the medical records of 
the Veteran were reviewed.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994) (greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence).  In addition, the physician did not provide 
any rationale or clinical data in support of his opinion.  
See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion); Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) (the failure of a 
physician to provide a basis for his or her opinion affects 
the weight or credibility of the evidence).  In contrast, the 
VHA medical expert reviewed the Veteran's claim file 
including his pertinent medical history, provided a clear and 
thorough rationale for his opinion and discussed clinical 
studies regarding cancers associated with herbicide exposure.  
Based on the foregoing, the Board finds that the opinion 
provided by the VHA medical expert is more persuasive than 
the private physician's opinion.  Thus, the Board has 
determined to give more probative weight the VHA medical 
advisory opinion.  

The Board recognizes that the Veteran contends that his 
pharyngeal cancer is caused by his Agent Orange exposure.  
Lay persons can provide an account of observable symptoms.  
See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
However, lay assertions regarding medical matters such as an 
opinion whether a disability is related to an injury or 
disease in service has no probative value because lay persons 
are not competent to offer medical opinions.  Espiritu, 2 
Vet. App. at 494-95.  The Veteran is not a licensed health 
care professional; therefore, the lay evidence offered by the 
Veteran is not competent medical evidence and does not prove 
a relationship between the Veteran's current pharyngeal 
cancer and exposure to herbicide agents during military 
service.  As stated above, the more probative medical 
evidence of record asserts that theVeteran's pharyngeal 
cancer is not likely related to herbicide exposure. 

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Veteran's claim for entitlement to service 
connection for pharyngeal cancer is not warranted. 

Tooth Loss and Pneumonia

The Veteran filed a claim for service connection for tooth 
loss and pneumonia as secondary to his pharyngeal cancer.  
The RO denied the claim.  He appeals this decision.

Service connection for a claimed disability may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Veteran maintains that his tooth loss and pneumonia was 
caused by his pharyngeal cancer.  These claims pertain to 
service connection on a secondary basis, and are dependent 
upon a favorable outcome of the claim for service connection 
for pharyngeal cancer, discussed above.  As the underlying 
claim of entitlement to service connection for pharyngeal 
cancer is denied, the secondary service connection claims are 
rendered moot.  See 38 C.F.R. § 3.310.  There is no legal 
basis upon which to grant his claims of service connection 
for tooth loss and pneumonia because the Veteran's pharyngeal 
cancer has not been established as a service-connected 
disability.  Accordingly, the claim of entitlement to service 
connection for tooth loss and pneumonia as secondary to the 
Veteran's pharyngeal cancer must be denied as a matter of 
law. 
	



	(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to service connection for pharyngeal cancer 
with resultant feeding tube and difficulty swallowing and 
eating due to Agent Orange exposure is denied.

2.  Entitlement to service connection for loss of teeth 
secondary to pharyngeal cancer with resultant feeding tube 
and difficulty swallowing and eating is denied.

3.  Entitlement to service connection for pneumonia, 
respiratory condition secondary to pharyngeal cancer with 
resultant feeding tube and difficulty swallowing and eating 
is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


